DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed on October 01, 2020 has been entered. Claims 1-18, 20 and 21 are pending in this application.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-8, 10-14, 16-18, 20 and 21 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kou et al. [WO 2018/072980 A1, hereafter Kou] .
The applied reference has a common Assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome 
	Note: the prior art reference to Kou is submitted by Applicant in the IDS filed on October 01, 2020.
As per Claims 1 and 20, Kou teaches a method for grouping data associated with substrates undergoing a process step of a manufacturing process (Para 9), the method comprising:
obtaining first data associated with substrates before being subject to the process step (obtaining pre-exposure parameter data); 
obtaining a plurality of sets of second data associated with substrates after being subject to the process step, each set of second data being associated with a different value of a characteristic of the first data (obtaining post-exposure metrology data); 
determining, by a hardware computer system (a processor), a distance metric describing a measure of distance between the sets of second data; and grouping the second data based on a property of the distance metric (Para 61-64).
As per Claim 2, Kou teaches the method as claimed in claim 1, comprising determining a representative post-processing data metric for each set of second data, and determining the distance metric to describe a measure of distance between the representative post-processing data metrics of the sets of second data (Para 61).
As per Claim 3, Kou teaches the method as claimed in claim 2, wherein the representative post-processing data metric comprises an aggregate for values of the second data in respective set of second data (Para 61, wherein substrate groups).
As per Claim 4, Kou teaches the method as claimed in claim 3, wherein the distance metric is a distance matrix describing a measure of the distance between respective pairs of the representative post-processing data metrics (Para 62).
As per Claim 5, Kou teaches the method as claimed in claim 4, wherein, prior to the grouping, the distance matrix is transformed into an adjacency matrix describing a measure of the adjacency between respective pairs of the representative post-processing data metrics (Para 62).
As per Claim 6, Kou teaches the method as claimed in claim 1, further comprising determining a fully connected graph from the distance metric (See fig. 6 and 7).
As per Claim 7, Kou teaches the method as claimed in claim 6, comprising determining a respective spectral code for each set of second data based on the fully connected graph, and grouping the second data based on the spectral code (Para 64 and 65).
As per Claim 8, Kou teaches the method as claimed in claim 7, wherein the spectral code is determined from one or more eigenvectors of a matrix representation of the fully connected graph (Para 64).
As per Claim 10, Kou teaches the method as claimed in claim 8, wherein the spectral code is determined from a plurality of eigenvectors of the matrix representation of the fully connected graph (See fig. 6, Para 63, wherein eigenwafer (an eigenfingerprint or principal component)).
As per Claim 11, Kou teaches the method as claimed in claim 10, wherein determining the spectral code comprises ranking eigenvectors of the matrix representation of the fully connected graph according to their associated eigenvalues and selecting a subset of the eigenvectors, based on their ranking, for use in the determining of the spectral code (See fig. 6, Para 63).
As per Claim 12, Kou teaches the method as claimed in claim 7, wherein the grouping comprises performing a clustering step based on the spectral code (See fig. 6, Para 63).
As per Claim 13, Kou teaches the method as claimed in claim 1, wherein the first data is usage data associated with one or more apparatuses used in the manufacturing process (Para 63, from the scanner or other metrology tools).
As per Claim 14, Kou teaches the method as claimed in claim 13, wherein the characteristic is associated with an identification of the one or more apparatuses (Para 64).
As per Claim 16, Kou teaches the method according to claim 1, further comprising partitioning the grouped second data using a decision tree algorithm applied to the grouped second data (Para 76).
As per Claim 17, Kou teaches the method according to claim 16, wherein the partitioning comprises applying a plurality of partition rules to the first data to obtain a plurality of configurations of subsets of the first data; and selecting a partition rule based on a characteristic of subsets of the second data that are associated with the subsets of the first data obtained by applying the selected partition rule to the first data (Para 60).
As per Claim 18, Kou teaches the method according to claim 17, wherein a decision tree training algorithm is utilized to perform the steps of applying the plurality of partition rules and selecting the partition rule (Para 76).
As per Claim 21, Kou teaches the computer program carrier of claim 20, wherein the instructions are further configured to cause the computer system to determine a representative post-processing data metric for each set of second data, and determine the distance metric to describe a measure of distance between the representative post-processing data metrics of the sets of second data (Para 62).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9 and 15 are rejected under 35 U.S.C. 103 as being obvious over Kou.
The applied reference has a common Assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.
As per Claim 9, Kou teaches the method as claimed in claim 8.
Kou does not explicitly teach wherein the matrix representation of the fully connected graph comprises a Laplacian matrix.
However, Kou further disclosed to obtain the plot, PCA was performed on substrate alignment data (pre-exposure metrology data) of a lot (25 substrates). The 
Therefore, it would have been obvious to one of ordinary skill in the art at time the invention was made to incorporate the analytical method as claimed in order to improve the process of manufacturing.	
As per Claim 15, Kou teaches the method as claimed in claim 1.
Kou does not explicitly teach wherein the distance metric is Euclidean or cosine based.
However, Kou further disclosed that samples with uncertain group membership (e.g., outliers and/or samples close to a group or decision boundary) may be excluded from the grouping. For example, any samples which are within a certain distance (margin) from a decision boundary may be excluded. In a specific example, where w is a vector orthogonal to the decision boundary and b is a scalar offset term (Para 76).
Therefore, it would have been obvious to one of ordinary skill in the art at time the invention was made to incorporate the analytical method as claimed in order to improve the process of manufacturing.	

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MESFIN ASFAW whose telephone number is (571)270-5247.  The examiner can normally be reached on Monday - Friday 8 am - 4 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toan Ton can be reached on 571-272-2303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MESFIN T ASFAW/           Primary Examiner, Art Unit 2882